

115 HRES 510 IH: Commemorating the 70th anniversary of the establishment of the Air Force as an independent military service and celebrating the Air Force for 70 years of serving and defending the United States.
U.S. House of Representatives
2017-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 510IN THE HOUSE OF REPRESENTATIVESSeptember 7, 2017Mr. Sam Johnson of Texas (for himself, Ms. Bordallo, Ms. Tsongas, and Mr. Turner) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONCommemorating the 70th anniversary of the establishment of the Air Force as an independent military service and celebrating the Air Force for 70 years of serving and defending the United States. 
Whereas, on August 1, 1907, the Aeronautical Division of the Army Signal Corps, consisting of 1 officer and 2 enlisted men, began operation under the command of Captain Charles DeForest Chandler with the responsibility for all matters pertaining to military ballooning, air machines, and all kindred subjects;  Whereas, in 1908, the Department of War contracted with the Wright brothers to build 1 heavier-than-air flying machine for the Army and, in 1909, the Department accepted the Wright Military Flyer, the first military airplane;  
Whereas pilots of the United States, flying with both Allied air forces and with the Army Air Service, performed admirably during the course of World War I, the first air war in history, by participating in pursuit, observation, and day and night bombing missions;  Whereas pioneering aviators of the United States, including Mason M. Patrick, William Billy Mitchell, Benjamin D. Foulois, Frank M. Andrews, Henry H. Hap Arnold, James H. Jimmy Doolittle, and Edward Eddie Rickenbacker, were among the first individuals to recognize the military potential of airpower and, in the decades following World War I, courageously laid the foundation for the creation of an independent arm for the air forces of the United States;  
Whereas, on June 20, 1941, the Department of War created the Army Air Forces as the aviation element of that Department and, shortly thereafter, the Department made the Army Air Forces co-equal to the Army Ground Forces;  Whereas General Henry H. Hap Arnold drew upon the industrial prowess and human resources of the United States to transform the Army Air Corps from a force of 22,400 men and 2,402 aircraft in 1939 into an entity with a peak wartime strength of 2,400,000 personnel and 79,908 aircraft;  
Whereas the standard for courage, flexibility, and intrepidity in combat was established for all Airmen during the first aerial raid in the Pacific Theater on April 18, 1942, when Lieutenant Colonel James Jimmy H. Doolittle led 16 North American B–25 Mitchell bombers in a joint operation from the deck of the USS Hornet to strike the Japanese mainland in response to the Japanese attack on Pearl Harbor;  Whereas the National Security Act of 1947 (50 U.S.C. 3001 et seq.), signed into law by President Harry S. Truman, realigned and reorganized the Armed Forces to establish the Department of the Air Force (referred to in this preamble as the USAF) as separate from other military services;  
Whereas, on September 18, 1947, W. Stuart Symington became the first Secretary of the newly formed and independent USAF, marking the date on which the USAF was established;  Whereas, on September 26, 1947, General Carl A. Spaatz, a pioneering aviator and former Commanding General of the Army Air Forces, became the first Chief of Staff of the USAF;  
Whereas the Air National Guard was also created by the National Security Act of 1947 and has played a vital role in guarding the United States and defending freedom in nearly every major conflict and contingency since its creation;  Whereas, on October 14, 1947, the USAF demonstrated the historic and ongoing commitment of the USAF to technological innovation when Captain Charles Chuck Yeager piloted the X–1 developmental rocket plane to a speed of Mach 1.07, becoming the first flyer to break the sound barrier in a powered aircraft in level flight;  
Whereas the Air Force Reserve, created on April 14, 1948, is comprised of citizen airmen who serve as unrivaled wingmen of the active duty USAF during every deployment and on every mission and battlefield around the world in which the USAF is engaged;  Whereas the USAF carried out the Berlin Airlift in 1948 and 1949 to provide humanitarian relief to post-war Germany and has established a tradition of offering humanitarian assistance when responding to natural disasters and needs across the world;  
Whereas the Tuskegee Airmen served the United States with tremendous dignity and honor, overcame segregation and prejudice to become one of the most highly respected fighter groups of World War II, and helped to establish a policy of racial integration within the ranks of the USAF, as, on April 26, 1948, the USAF became the first military branch to integrate, a full 3 months before an Executive order integrated all military services;  Whereas, in the early years of the Cold War, the arsenal of bombers of the USAF, such as the long-range Convair B–58 Hustler and B–36 Peacemaker, and the Boeing B–47 Stratojet and B–52 Stratofortress, under the command of General Curtis LeMay, served as the preeminent deterrent of the United States against the forces of the Soviet Union and were later augmented by the development and deployment of medium range and intercontinental ballistic missiles, such as the Titan and Minuteman, developed by General Bernard A. Schriever;  
Whereas, on April 1, 1954, President Dwight D. Eisenhower signed legislation establishing the United States Air Force Academy, the mission of which is to educate, develop, and inspire men and women to become aerospace officers and leaders of impeccable character and knowledge, and that, as of 2017, has graduated 59 classes and 49,700 cadets;  Whereas, during the Korean War, the USAF employed the first large-scale combat use of jet aircraft, helped to establish air superiority over the Korean Peninsula, protected ground forces of the United Nations with close air support, and interdicted enemy reinforcements and supplies;  
Whereas, after the development of launch vehicles and orbital satellites, the mission of the USAF expanded into space and, as of 2017, provides exceptional support with respect to real-time global communications, environmental monitoring, navigation, precision timing, missile warning, nuclear deterrence, and space surveillance;  Whereas, during the Vietnam War, the USAF engaged in a limited campaign of airpower to assist the South Vietnamese government in countering the communist Viet Cong guerillas and fought to disrupt supply lines, halt enemy ground offensives, and protect United States and Allied forces;  
Whereas, on April 3, 1967, former prisoner of war Paul W. Airey, a career radio operator, aerial gunner, and First Sergeant, became the first Chief Master Sergeant of the USAF;  Whereas, in recent decades, the USAF and coalition partners of the United States have supported successful actions in Grenada, Panama, Iraq, Kuwait, Somalia, Bosnia-Herzegovina, Haiti, Kosovo, Afghanistan, Libya, Syria, and many other locations around the world;  
Whereas USAF Special Operations Forces have served with honor and distinction around the world since their activation in 1990, providing the United States with specialized airpower across the broad spectrum of conflict in any place and at any time;  Whereas, for 27 consecutive years beginning in 1990, Airmen have— 
(1)been engaged in continuous combat operations ranging from Operation Desert Shield to the Global War on Terrorism to Operation Inherent Resolve; and  (2)shown that the Airmen constitute an air and space expeditionary force of outstanding capability and are ready to fight and win wars for the United States when and where they are called upon;  
Whereas, when terrorists attacked the United States on September 11, 2001, fighter and air refueling aircraft of the USAF took to the skies to fly combat air patrols over major cities of the United States and protected the families, friends, and neighbors of the people of the United States from further attack;  Whereas, on December 7, 2005, the USAF modified its mission statement to include flying and fighting in air, space, and cyberspace and prioritized the innovation, operationalization, and sustainment of warfighting capabilities to deliver unrestricted access to cyberspace to defend the United States and its worldwide interests;  
Whereas women have played a prominent role in the evolution of the USAF, courageously fighting alongside their male counterparts and dedicating their lives to protecting peace, liberty, and freedom around the world as they provide ready to fight tonight airpower whenever and wherever needed;  Whereas, as of 2017, the USAF has made tremendous strides in the global warfighting domain of cyberspace by revolutionizing offensive and defensive capabilities and effects with speed, agility, and surgical precision, thereby ensuring the continuous command, control, and execution of joint and service operations in contested, degraded, and limited environments;  
Whereas the untapped potential of enlisted aviators is recognized by the USAF as these highly trained, intelligent, and professional Airmen fly remotely piloted aircraft to distant skies in support of combatant commanders and meet the insatiable demand for persistent intelligence, surveillance, and reconnaissance capabilities;  Whereas the Civil Air Patrol, as a total force partner and auxiliary of the USAF, has maintained a steadfast commitment to the United States and the communities of the United States through a proud legacy of service, from the earliest days of World War II, when the Civil Air Patrol protected the shorelines of the United States, through 2017, as the Civil Air Patrol executes emergency service missions;  
Whereas the USAF is steadfast in the commitment to fielding a world-class air expeditionary force by recruiting, training, and educating its officer, enlisted, and civilian corps comprising the active duty, Air National Guard, and Air Force Reserve components of the USAF;  Whereas more than 100,000 Airmen stand watch around the world at 175 global locations, committed to winning the constant fight against violent extremist organizations by expending more than 56,000 munitions and striking more than 32,000 enemy targets over the course of 18,200 airstrikes;  
Whereas Airmen were imprisoned and tortured during several major conflicts, including World War I, World War II, the Vietnam War, the Korean War, and the Persian Gulf War, and, in the valiant tradition of Airmen held captive, continued serving the United States with honor and dignity under the most inhumane circumstances;  Whereas Airmen have earned the Medal of Honor 18 times, the Air Force Cross 183 times, the Distinguished Service Cross 42 times, and the Silver Star 74 times;  
Whereas the USAF is a tremendous steward of resources, develops and applies groundbreaking technology, manages complex acquisition programs, and maintains test, evaluation, and sustainment criteria for all USAF weapon systems throughout the life cycles of those weapon systems;  Whereas talented and dedicated Airmen will continue to meet the future challenges of an ever-changing world with limitless strength, resolve, and patriotism;  
Whereas, on every continent around the world, the USAF has bravely fought for freedom, liberty, and peace, preserved democracy, and protected the people and interests of the United States;  Whereas Airmen of the USAF, together with their joint force partners, will continue to be a tremendous resource for the United States in fights across every domain and at every location, delivering continuous air and space superiority, intelligence, surveillance, and reconnaissance, rapid global mobility, global strike, and command and control capabilities, thereby ensuring the safety and security of the United States; and  
Whereas, for 70 years, the USAF and the Airmen of the USAF, through their exemplary service and sacrifice, have repeatedly proven their value to the United States, the people of the United States, the allies of the United States, and all free people of the world: Now, therefore, be it That the House of Representatives— 
(1)commemorates the 70th anniversary of the establishment of the Air Force as an independent military service; and (2)remembers, honors, and commends the achievements of the Air Force in serving and defending the United States through global vigilance, global reach, and global power. 
